     Case 5:19-cv-01893-JGB-KK Document 29 Filed 07/14/20 Page 1 of 1 Page ID #:96




1
                          UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
2
     ADRIANA GUTIERREZ,                            )   Case No.
3
                   Plaintiff,                      )
4
                                                   )   5:19-cv-01893-JGB-KKx
5
     -vs-                                          )
     TOYOTA FINANCIAL SERVICES                     )   ORDER TO DISMISS WITH
6
     INTERNATIONAL; and DOES 1-10                  )   PREJUDICE
7    inclusive                                     )
8
                                                   )
                                                   )
9                 Defendants                       )
10                                                 )
11

12          IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
13   this matter is dismissed in its entirety with prejudice pursuant to Federal Rule of
14   Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own costs and
15   attorneys’ fees.
16

17                                                           July 14, 2020
                                                Dated this ____________________
18

19

20
                                      _______________________________________
21
                                             Honorable Jesus G. Bernal
22                                          U.S. District Judge
23

24

25

26

27

28




                                     Order to Dismiss - 1
